 1
     THE LAW OFFICE OF C.R. HYDE, PLC
 2   ATTORNEY AT LAW
     2810 N. SWAN RD. SUITE 160
 3
     TUCSON, ARIZONA 85712
 4   TELEPHONE: (520) 270-1110
     SBA # 22512
 5   Attorney for Debtor
 6
                                UNITED STATES BANKRUPTCY COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8

 9     In re,                                             Chapter 11 Case

10     THE CHAMBERS OF TUCSON MALL,                       No.   4:19-bk-15701-BMW
       LLC,
11

                                Debtor.                   DEBTOR’S MOTION FOR
12                                                        AUTHORITY TO USE CASH
                                                          COLLATERAL FROM
13
                                                          DECEMBER 14, 2019
14
                                                          THROUGH FEBRUARY 29,
                                                          2020
15

16

17

18
                COMES NOW, The Chambers of Tucson Mall, LLC (“Debtor”), debtor and debtor in
19
     possession of the above-captioned Chapter 11 case, by and through counsel undersigned, and
20
     respectfully requests that this Court, pursuant to 11 U.S.C. §363 and §552 and Bankruptcy Rule
21
     4001(b), to enter an Interim Order (a) authorizing Debtor to use cash held in its to-be-opened
22   debtor in possession accounts in accordance with the terms of the requested Order; (b) deeming
23   the secured creditors as adequately protected pursuant to §§ 361, 362 and 363 of the United
24   States Bankruptcy Code; (c) scheduling a final hearing (the “Final Hearing”) pursuant to
25   Bankruptcy Rules 2002, 4001, 9014 and Local Rules 4001-3 and 4001-4.
26   I. BACKGROUND

27              1. On December 14, 2019 (the “Petition Date”), Debtor filed a voluntary petition for

28




     Case 4:19-bk-15701-BMW            Doc 19 Filed 12/18/19 Entered 12/18/19 13:24:53             Desc
                                       Main Document    Page 1 of 5
 1
     relief pursuant to Chapter 11 of the Bankruptcy Code.
 2
            2. Debtor operates a business as a debtor-in-possession pursuant to §§ 1107 and 1108 of
 3
     the Bankruptcy Code. No trustee, examiner, or official committee of unsecured creditors has
 4
     been appointed to date.
 5
            3. Debtor is an Arizona Limited Liability Company that operates a men’s grooming
 6
     salon in Tucson, Arizona.
 7          4. The following parties might claim an interest in some of the accounts, receivables
 8   and other cash collateral of the Debtor:
 9                  a.      Arizona Department of Revenue
10                          2005 N Central Ave. Suite 100
                            Phoenix AZ 85004
11

12
                    b.      Brookfield Properties c/o
                            Kristen N. Pate
13                          350 N Orleans St, Suite 300
                            Chicago IL 60654-1607
14
                    c.      Bryan M. Schuyler
15
                            1130 E Pennsylvania St., Suite 505
16                          Tucson AZ 85714

17                  d.      GALILEO CONSTRUCTION, LLC
                            JOHN N HELENBOLT
18
                            3430 E SUNRISE DR #200
19                          Tucson AZ 85718

20                  e.      Internal Revenue Service
                            4041 N. Central Ave. Suite 112
21                          Phoenix AZ 85012
22
                    f.      Jonathan Brogen
23                          3048 W Placita Montessa
                            Tucson AZ 85741
24
                    g.      Park Mall, LLC c/o Isaac M Gabriel
25
                            Quarles & Brady, LLP
26                          Renaissance One, Two North Central Ave
                            Phoenix AZ 85004-2391
27

28




     Case 4:19-bk-15701-BMW          Doc 19 Filed 12/18/19 Entered 12/18/19 13:24:53            Desc
                                     Main Document    Page 2 of 5
 1
                     h.      QuickBooks Solution
 2                           Beverly Lang
                             3044 Ginn Point Road SE
 3
                             Owens Cross Roads AL 35763
 4
                     i.      Tierra Noble, LLC
 5                           336 S Calle Madrid
                             Tucson AZ 85711
 6

 7                   j.      Time Payment Corp
                             1600 District Ave
 8                           Burlington MA 01803
 9                   k.      Trudy A. Nowak, P.C.
10
                             Chapter 7 Trustee
                             2001 E. Campbell Avenue, Suite 201
11                           Phoenix, AZ 85016

12                   l.      Itria Ventures – Biz 2 Credit
                             1000 N West St #1200
13
                             Wilmington, DE 19801
14
             5.   Previously filed was Debtor’s Motion for Authority to Pay Prepetition Payroll
15
     Obligations and Related Items, Employee Benefits, Expense Reimbursement, and the
16
     Continuation Post-Petition of Certain Employment Programs and Policies in the Ordinary
17
     Course. See Docket No. 11.
18
     II. JURISDICTION
19           6. This Court has jurisdiction over the subject matter of this Motion pursuant to the
20   provisions of 28 U.S.C. §§ 157 and 1334. Venue is proper in this District pursuant to 28 U.S.C.
21   §§ 1408 and 1409. Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. §
22   157(b)(2). The statutory predicates applicable to this Motion are 11 U.S.C. §§ 105(a), 361, 362,
23   and 363.

24   III. LEGAL AUTHORITY

25           7. Pursuant to 11 U.S.C. § 363( c)(2), a debtor-in-possession may use cash collateral if

26
     the party with an interest in the cash collateral authorizes such use, or if the court, after notice
     and a hearing, authorizes such use. 11 U.S.C. § 363(c )(2). The debtor has the burden of proof
27

28




     Case 4:19-bk-15701-BMW           Doc 19 Filed 12/18/19 Entered 12/18/19 13:24:53                   Desc
                                      Main Document    Page 3 of 5
 1
     on the issue of adequate protection while the entity asserting an interest in the cash collateral has
 2
     the burden of proof on the issues of the validity, priority, and extend of any interest in claimed
 3
     cash collateral. 11 U.S.C. § 363(p). Once the parties have met their respective burdens, the
 4
     Court must condition or restrict the use of cash collateral consistent with the secured party’s
 5
     interests. The Court is required to protect the value of the secured creditor’s collateral In re
 6
     McCombs Properties VI, LTD., 88 B.R. 261, 266 (Bank. C.D. Cal 1988). Should the facts of the
 7   instant case provide that the value of the creditor=s rights are not likely Ato diminish during the
 8   time of use,@ adequate protection need not be provided. Id.
 9   IV. BASIS FOR REQUESTED RELIEF
10          8. The use of cash collateral is necessary to the present and future fulfillment of Debtor’s
11   obligations to its creditors, including vendors in the ordinary course of business, utilities

12   payments, recurring obligations to the taxing authorities, payroll obligations, lease payments, and

13   other regular business obligations of the Debtor. In order to remain open and operating, Debtor

14
     must fulfill these and other obligations as it seeks to reorganize under Chapter 11.
            9. Due to the nature of this Motion, Debtor respectfully requests this Court set a hearing
15
     to consider this Motion as soon as possible. A Motion to Expedite the setting of a hearing on this
16
     matter has been filed contemporaneous to the foregoing. Timely payment of necessary expenses
17
     is essential for Debtor to continue in business uninterrupted and without risking harm, irreparable
18
     or otherwise. That is the basis for the Debtor’s Motion to Expedite a hearing on the foregoing.
19
            V. ADEQUATE PROTECTION OF SECURED CREDITORS
20
            10. In order to continue proper operation and management of the debtor entity, and to
21
     enable Debtor to effectuate a viable plan of reorganization, it is of the utmost importance that
22
     Debtor be authorized to utilize the proceeds generated from its businesss immediately. Timely
23   payment of the expenses included in the Budget is essential for Debtor to continue in business
24   from December 14, 2019 through February 29, 2020.
25          11. Subject to creditor and Court approval, Debtor proposes to use Cash Collateral
26   consistent with the budget attached hereto as Exhibit “A”.
27

28




     Case 4:19-bk-15701-BMW          Doc 19 Filed 12/18/19 Entered 12/18/19 13:24:53                    Desc
                                     Main Document    Page 4 of 5
 1
            13.    The foregoing motion is supported by the Affidavit of Timothy Stoner In Support of
 2
     First Day Motions, filed contemporaneous to the foregoing.
 3

 4
             WHEREFORE, the Debtor requests that this Court

 5          (1) Schedule a hearing on the Motion for Use of Cash Collateral;

 6          (2) Determine the extent and nature of any creditors= interest in the cash and receivables of

 7   the Debtor, if necessary;

 8          (3) Enter an interim order authorizing the use of cash collateral so that Debtor may continue

 9   operating from December 14, 2019 through February 29, 2020;

10          (4) Enter an interim order that Debtor is authorized to pay to those expenses set forth in the

11   Budget from December 14, 2019 through the date of the to be scheduled final hearing on Cash

12   Collateral;

13          (5) Set a final hearing on the Debtor’s use of cash collateral through February 29, 2020;

14          (6) Enter an order for such other relief as the Court deems just and proper.

15          RESPECTFULLY SUBMITTED This 18th Day of December 2019

16

17
                                                                  /s/ Charles R. Hyde SBN 0022512
18                                                                CHARLES R. HYDE
                                                                  Attorney for Debtor
19

20

21

22

23

24

25

26

27

28




     Case 4:19-bk-15701-BMW         Doc 19 Filed 12/18/19 Entered 12/18/19 13:24:53                  Desc
                                    Main Document    Page 5 of 5
